Citation Nr: 1633378	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to August 15, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1986 with additional service in the Virginia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for a cervical spine disability with an initial 10 percent rating.  A subsequent rating decision in November 2014 increased the rating for the disability to 20 percent, effective August 15, 2013.

This matter was previously before the Board in May 2015 when the Board denied any further increase for the cervical spine disability.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for partial remand (JMPR) submitted by the Veteran and the Secretary of Veterans Affairs.  In the JMPR, the Parties agreed the Veteran abandoned his appeal of a rating in excess of 20 percent for the cervical spine disability since August 15, 2013; however, the Parties determined the Board provided an inadequate statement of reasons and bases for denying a rating in excess of 10 percent for the cervical spine disability prior to August 15, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Veteran, through his representative, submitted new evidence regarding the issue on appeal, specifically, a June 2016 retrospective opinion from a private physician regarding limitation of motion of the cervical spine during flare-ups.  See VBMS Entry 07/05/2016.  The Veteran's representative requested that the matter be remanded to the AOJ for initial consideration if the benefit on appeal could not be granted in full by the Board, arguing the new evidence supported a 30 percent rating for a cervical spine disability.  As the Veteran has the right to initial AOJ consideration of the new evidence he has submitted, the Board will grant the request for remand.  See 38 C.F.R. §§ 19.31, 19.37 (2015); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).
Accordingly, the case is REMANDED for the following action:

Consider the new evidence submitted by the Veteran in July 2016 in conjunction with the other evidence of record and readjudicate the issue of entitlement to a rating in excess of 10 percent for a cervical spine disability prior to August 15, 2013.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

